United States Court of Appeals
                        For the First Circuit

No. 12-9006
                       IN RE: BARBARA J. HANN,

                               Debtor.




                           BARBARA J. HANN,

                         Plaintiff, Appellee,

                                  v.

              EDUCATIONAL CREDIT MANAGEMENT CORPORATION,

                        Defendant, Appellant.




                      APPEAL FROM THE BANKRUPTCY
                APPELLATE PANEL FOR THE FIRST CIRCUIT




                                Before

                   Torruella, Stahl, and Thompson,
                           Circuit Judges.



     Adam C. Trampe, with whom Christopher J. Pyles and Sulloway &
Hollis, P.L.L.C. were on brief, for appellant.
     Richard D. Gaudreau for appellee.


                            March 29, 2013
            STAHL, Circuit Judge.          During appellee Barbara Hann's

chapter 13 bankruptcy, appellant Educational Credit Management

Corporation    (ECMC)    filed   a   proof    of   claim   based   on   Hann's

ostensibly unpaid student loans.           Hann, believing that her loans

had been repaid, objected to the claim.            After a hearing at which

ECMC failed to appear, the bankruptcy court entered an order

sustaining Hann's objection and "allow[ing]" ECMC's claim "in the

amount of $0.00."       When ECMC resumed collection efforts after the

bankruptcy concluded, Hann reopened her case and filed an adversary

complaint against ECMC, alleging that it had violated the order

sustaining her objection.        The bankruptcy court ruled for Hann,

concluding that the order had conclusively determined that Hann's

debt was satisfied.         The court therefore sanctioned ECMC for

attempting to collect on the debt.          The bankruptcy appellate panel

affirmed.     ECMC appeals that ruling, arguing that the bankruptcy

court never adjudicated the amount outstanding on Hann's student

loans.   We disagree and therefore affirm.

                          I.   Facts & Background

            Like many law students, Hann financed her legal education

partially through student loans.             Those loans included three

federally insured Stafford Loans of $7,500 each ($22,500 in total),

executed on May 10, 1990; April 30, 1991; and May 20, 1992,

respectively. The loans were originally issued by Society Bank and

subsequently assigned to ECMC.        Hann contends that she eventually


                                     -2-
repaid these loans in full, and says that, in the years leading up

to her 2004 chapter 13 filing, she unsuccessfully tried to get

various    financial      institutions     (including       ECMC    itself)      to

acknowledge or verify that fact.

           In November 2004, Hann filed her chapter 13 petition in

the Bankruptcy Court for the District of New Hampshire.                    Three

months later, ECMC filed an unsecured proof of claim in the amount

of $54,756.44 ($31,187.62 in principal, $12,618.27 in interest, and

$10,950.55 in collection costs).           ECMC's proof of claim included

copies of the three Stafford Loan promissory notes (which, as

noted, totaled $22,500, not $31,187.62, in principal).                         Hann

objected to ECMC's claim, contending that ECMC had failed to file

adequate     supporting     documentation,     that        Hann    had   received

conflicting    information    from   ECMC    about    the    outstanding       loan

amount, and that Hann's records showed "payments in excess of

original loan amounts."       She therefore asked the bankruptcy court

to disallow the claim or, alternatively, to allow the claim "in the

amount proven by appropriate payment records."

           The bankruptcy court held a hearing on Hann's objection.

ECMC   neither   appeared    at   the    hearing     nor    responded     to    the

objection.     At the hearing, Hann testified at length about her

payment history and her efforts to reconcile her own records with

her lenders' records. The court then instructed Hann to supplement

her testimony with an affidavit clearly outlining her loans and


                                     -3-
payments, which she did.   The affidavit stated Hann's belief that

she had repaid the Stafford loans in full and described her

dealings with ECMC and its predecessors, including the fact that in

1995, she received "correspondence from Society Bank indicating the

Stafford notes had been paid."          Hann submitted copies of that

correspondence, which appeared to support her position.

          After receiving Hann's materials, the bankruptcy court

sustained Hann's objection by entering an order ("the Claim Order")

that read: "Debtor's objection to Claim No. 1 filed by ECMC is

sustained.   This Court allows the claim of ECMC in the amount of

$0.00."   Per the common practice in the bankruptcy courts, the

Claim Order had been drafted by Hann's counsel and submitted to the

court as a proposed order.   The Claim Order did not include any

specific factual findings or legal conclusions.         ECMC did not

appeal or otherwise respond to the order.1

          After Hann's chapter 13 case ended in 2010, ECMC resumed

its efforts to collect on Hann's loans. In response, Hann's lawyer

wrote to ECMC to assert, based on the Claim Order, that "ECMC has

no further claim against" Hann.    When ECMC refused to desist, Hann

reopened her bankruptcy case and filed an adversary complaint

against ECMC, seeking injunctive and declaratory relief barring



     1
           ECMC points out that the bankruptcy court's records
appear to show that it was not served with a copy of the Claim
Order by mail, but it does not dispute that it had access to the
order via the court's Case Management/Electronic Case Files system.

                                  -4-
ECMC from continuing its collection efforts, a finding of contempt,

actual and punitive damages, and fees and costs.

               The   parties    cross-moved    for   summary   judgment    as    to

liability in September 2011.          The bankruptcy judge who previously

presided over the case having retired, the case was assigned to a

new judge, who held a hearing on the parties' motions in October

2011.    At the hearing, ECMC argued that, although the Claim Order

had disallowed ECMC's claim against Hann's bankruptcy estate, it

did not adjudicate the amount owing on her student loan debt or

discharge that debt within the meaning of the Bankruptcy Code

(because student loan debt is typically nondischargeable under 11

U.S.C. § 523(a)(8)).           For her part, Hann contended that the Claim

Order established that, as a factual matter, Hann had paid her debt

in full prior to the bankruptcy, leaving nothing to discharge.

               The bankruptcy court agreed with Hann, concluding that

the Claim Order reflected the prior judge's determination that "the

obligation [remaining] on [ECMC's] claim . . . was zero."                       The

court also noted ECMC's repeated inability to identify or quantify

an outstanding debt obligation.               The court thus granted Hann's

motion for summary judgment as to liability and denied ECMC's.

Hann    then    waived   her     remaining    claims   and,    at   the   court's

direction, submitted an affidavit of fees and costs, to which ECMC

objected.       The court entered final judgment for Hann, ordering

"that she owes nothing to the defendant" and "awarding [her] costs


                                        -5-
and fees . . . as a remedial sanction for [ECMC's] violation of the

Bankruptcy Code's discharge injunction."      See 11 U.S.C. § 524(a)

(creating an automatic injunction against efforts intended to

collect an already discharged debt).

            ECMC appealed to the bankruptcy appellate panel (BAP),

which affirmed. Hann v. Educ. Credit Mgmt. Corp. (In re Hann), 476
B.R. 344 (B.A.P. 1st Cir. 2012).    The BAP said that the key issue

was not whether the debt was dischargeable, but instead whether

ECMC's claim was disallowed "on the grounds of pre-petition payment

in full."     Id. at 356.   If so, discharge was irrelevant because

"there is no need to except from discharge a debt which no longer

exists."    Id. (citation and emphasis omitted).    Having framed the

issue that way, the BAP ascribed "critical importance" to the fact

that Hann had objected to ECMC's claim on the ground that she had

already repaid the debt in full.       That fact, in combination with

the bankruptcy court's "thorough review of the Claim Objection and

the Claim," persuaded the BAP that "the bankruptcy court found that

there was no obligation" remaining on the loans as of the petition

date.   Id.   Accordingly, the BAP affirmed the award of sanctions,

explaining that ECMC's continued collection activities in the face

of the Claim Order "constituted an abuse of the bankruptcy process

and defiance of the court's authority."        Id. at 360.   ECMC now

appeals the BAP's decision.




                                 -6-
                                       II.    Analysis

                Two     concepts      feature           prominently        in     the     parties'

arguments:           claim    allowance       (or        disallowance),           which    "deals

exclusively with the rights of a creditor against assets of a

debtor's bankruptcy estate"; and dischargeability, which "concerns

whether a creditor may, after the entry of bankruptcy discharge,

continue to pursue the enforcement of its debt as a personal

liability against the debtor."                    Gregory v. U.S. Dep't of Educ. (In

re   Gregory),         387 B.R. 182,        188    (Bankr.   N.D.          Ohio     2008).

Dischargeability, however, is not really at issue here.                                  ECMC says

that the BAP mistook the disallowance of ECMC's claim for a

discharge, and thus erroneously held "that an order disallowing a

Chapter         13     claim        necessarily           discharges            an      underlying

nondischargeable debt."              But the BAP said no such thing.                      Rather,

it concluded that the issue in this case "is not whether a

nondischargeable             debt    can     be     discharged        by        virtue    of   its

disallowance, but whether there is a debt at all where the claim

has been disallowed on the grounds of pre-petition payment in

full."         476 B.R. at 356 (emphasis added).2                  And ECMC now agrees

that       a   claim    disallowance         order       can   dissolve          an     underlying


       2
          The BAP did go on to say: "By definition, where there is
no claim, there is no debt and nothing is discharged." 476 B.R. at
357. In a vacuum, this sentence arguably could be read to suggest
that disallowance is tantamount to discharge, but we think the
context makes clear the BAP's meaning: that where a claim has been
disallowed because the debt has already been repaid, "there is no
claim, . . . no debt and nothing [to be] discharged."

                                              -7-
nondischargeable debt if it is based on a factual finding that the

debt has been repaid -- ECMC just disputes whether that actually

happened in this case.      Thus, the key question here is simply

whether the Claim Order disallowed ECMC's claim on the ground that

Hann had already repaid her loans (in which case dischargeability

is beside the point).    We consider that legal question de novo.

See Sharfarz v. Goguen (In re Goguen), 691 F.3d 62, 68 (1st Cir.

2012); cf. Monarch Life Ins. Co. v. Ropes & Gray, 65 F.3d 973, 983

(1st Cir. 1995).   We then address the issue of sanctions.3

A.        The Claim Order

          ECMC insists that the Claim Order did not determine that

Hann had repaid her student loans, but merely ruled that ECMC could

not collect anything from the bankruptcy estate -- that is, it

disallowed the claim, and nothing more.   As ECMC sees it, there is

a crucial difference between a claim disallowance order saying

"Hann owes nothing" or "ECMC is owed nothing" and one saying (as

the Claim Order actually does) that ECMC's claim is "allowed in the



     3
          When we review a bankruptcy court decision, whether it
reaches us via the BAP or a district court, we typically
"concentrate on the bankruptcy court's decision." Stornawaye Fin.
Corp. v. Hill (In re Hill), 562 F.3d 29, 32 (1st Cir. 2009). But
here, where the bankruptcy court did not issue a written opinion
but the BAP did, we think it makes sense to focus on the BAP's
analysis. Nevertheless, we afford "no special deference" to the
BAP's decision. See id. Nor do we defer to the bankruptcy court's
interpretation of the Claim Order, because it was issued by a
different judge. See Monarch Life Ins., 65 F.3d at 983 & n.12; cf.
Martha's Vineyard Scuba Headquarters, Inc. v. Unidentified, Wrecked
& Abandoned Steam Vessel, 833 F.2d 1059, 1066-67 (1st Cir. 1987).

                                -8-
amount of $0.00."              The latter, ECMC says, "does not purport to

adjudicate" the amount of the underlying debt. Thus, ECMC contends

that the Claim Order means only that its claim was disallowed,

which        should    not     prevent   ECMC    from   pursuing   an   outstanding

nondischargeable student loan debt. ECMC also warns that requiring

courts to interpret unelaborated claim disallowance orders like

this        one   in   order    to   determine   whether   they    ruled   that   the

underlying debt was satisfied would thrust those courts into a

"subjective analytical quagmire."

                  Hann's response is the same as it was below: that she

objected to ECMC's claim on the ground that she had paid off her

loans, and then presented evidence to that effect, prompting the

bankruptcy court to rule (albeit in oblique language) that she had

indeed satisfied her debts.              In response to ECMC's argument about

the pitfalls of deciphering an unexplained claim disallowance

order, Hann posits that the task is fairly straightforward where,

as here, the debtor provided the ordering judge with "substantial"

-- and unrebutted -- evidence that the debt has been paid.4




        4
          Hann's proposed "substantial evidence" standard is drawn
from our cases discussing the shifting burden of persuasion on a
proof of claim. See Juniper Dev. Grp. v. Kahn (In re Hemingway
Transp., Inc.), 993 F.2d 915, 925 (1st Cir. 1993) (a proof of claim
is presumptively valid unless countered by an objection supported
by substantial evidence, in which case the risk of nonpersuasion
returns to the claimant). Here, we do not rely on this standard
because our task is to determine why the claim was disallowed, not
whether it should have been.

                                           -9-
               At the outset, we can agree with ECMC that it is far

better for bankruptcy courts that disallow claims on the ground

that the underlying debt is satisfied to say so in clear language.

We think this case would not be before us if the Claim Order simply

said "ECMC's claim is disallowed because the underlying loans have

been    repaid."       But   the   onus    of     avoiding   ambiguity      in    these

situations does not rest solely with bankruptcy judges.                    The Claim

Order was submitted by Hann's counsel as a proposed order; had

Hann's    counsel      proposed    clearer       language,   this    entire      second

proceeding most likely would have been unnecessary.

               Nevertheless, we do not agree with ECMC that an inquiry

into the reasoning behind the Claim Order is unworkable.                      We have

said before that when a court order's "phraseology is imprecise,

there may be some play in the joints.                    For example, a reviewing

court    can    comb   relevant    parts     of    the    record    to   discern    the

authoring court's intention."             Negrón-Almeda v. Santiago, 528 F.3d
15, 23 (1st Cir. 2008); accord R & G Mortg. Corp. v. Fed. Home Loan

Mortg. Corp., 584 F.3d 1, 12 (1st Cir. 2009); see Subsalve USA

Corp. v. Watson Mfg., Inc., 462 F.3d 41, 45 (1st Cir. 2006)

(construing an unclear order in light of the "record of the

proceedings below"). These cases dealt with orders that came to us

on direct appeal, but there are also times when we look to the

record in a prior proceeding, as when we must determine what issues

were actually decided for preclusion purposes.                      E.g., Miller v.


                                          -10-
Nichols, 586 F.3d 53, 61 (1st Cir. 2009); Hoult v. Hoult, 157 F.3d
29, 32 (1st Cir. 1998); see 18 Charles Alan Wright et al., Federal

Practice & Procedure: Jurisdiction § 4420, at 520 (2d ed. 2002)

(the first step in identifying issues decided in a prior case is a

"painstaking examination of the record of the prior action").                To

be sure, when the option is available, the wisest course will often

be to "vacate the [ambiguous] order and return the case to the

authoring court for clarification." Subsalve USA, 462 F.3d at 45.

Here, though, we cannot take that route because the Claim Order was

not appealed from, and clarification would be unavailable anyway

because    the   ordering   judge   has      retired.   Indeed,    that   fact

prevented the bankruptcy court itself from simply clarifying the

Claim Order; had the ordering judge been available to preside over

the adversary proceeding, he could have made the order's scope

clear.    Under these circumstances, we deem it appropriate to "comb

relevant parts of the record to discern the authoring court’s

intention."      Negrón-Almeda, 528 F.3d at 23.

            Our scrutiny establishes that the Claim Order was indeed

based on the conclusion that Hann had repaid her loans.                   This

situation is not unlike one where we must determine whether a

factual issue was a necessary component of an unexplained judgment

or a general jury verdict in an earlier case.              For example, in

Hoult, we concluded, on the basis of the arguments made and the

evidence   presented,    that   the    jury    had   necessarily   decided   a


                                      -11-
particular question that was the "centerpiece," "the central and

pivotal issue," in the initial trial.                 157 F.3d at 32-33.        Here,

Hann's claim that she had repaid her loans in full had at least

that status, given that it was her central -- if not sole --

argument against ECMC's claim.5           And there is no dispute that the

bankruptcy court had jurisdiction to determine that the debt

underlying the claim had been repaid.            See Langenkamp v. Culp, 498
U.S. 42, 44 (1990) ("[B]y filing a claim against a bankruptcy

estate    the   creditor      triggers   the    process     of    'allowance     and

disallowance       of    claims,'    thereby    subjecting       himself   to    the

bankruptcy court's equitable power." (citation omitted)).

            Hann        explained,   during     her    testimony    and    in    her

subsequent affidavit, that she "believe[d] the student loan claims

were paid in full prior to the commencement of the Chapter 13

proceeding."       She submitted materials appearing to support that

belief.    Her arguments and documentation went unrebutted.                      The

bankruptcy      court      questioned    Hann    in     person,    reviewed      her

supplemental materials, and sustained her objection.                 As in Hoult,

it may be "[t]heoretically" possible that the Claim Order is based

on some conclusion other than pre-petition repayment, but it is not


     5
          ECMC observes that Hann's written objection to its claim
says only that ECMC had "failed to file adequate documentation"
supporting its claim, and that Hann's "records indicate payments in
excess of original loan amounts"; it does not say that Hann had
repaid her loans in full, with interest. But that was clearly her
position at the hearing and in her subsequent submissions to the
court.

                                        -12-
"plausible."    Id. at 33.     Perhaps matters would be different if

ECMC had disputed the issue, or simply appeared at the hearing to

offer a basis for its claim.         But, given what actually happened

during the claim objection process, it is clear that, as the BAP

put it, "the bankruptcy court . . . in disallowing the Claim,

necessarily determined that it had, in fact, been paid in full."

476 B.R. at 357.

          The fact that Hann squarely raised the issue of whether

she had repaid her loans distinguishes this case from State of

Florida Department of Revenue v. Diaz (In re Diaz), 647 F.3d 1073

(11th Cir. 2011), on which ECMC relies.              In Diaz, the debtor

objected to a proof of claim for unpaid child support on the basis

that the documentation offered by the state in support of the claim

showed (erroneously, it turned out) that the debt was roughly

$20,000 less than the amount stated in the proof of claim itself.

Id. at 1080.    The state did not respond to the objection, and so

the bankruptcy court sustained it, allowing the claim in the lesser

amount.   When the state later resumed its collection efforts, the

bankruptcy    court   ruled   that   doing   so   violated   the   discharge

injunction.    The Eleventh Circuit reversed, explaining that the

debt was nondischargeable, id. at 1089-90, and that in any event

"the amount of the debt . . . was never litigated during the

underlying bankruptcy proceedings," because "the only issue before

the bankruptcy court at the time of the claim objection was the


                                     -13-
amount   of    the    child-support    debt   that   would    be   paid   by   the

bankruptcy estate through Diaz's Chapter 13 plan, not the total

amount of the child-support debt," id. at 1091. Here, although the

ultimate issue in the claim objection hearing was the same as in

Diaz (i.e., the amount the creditor would get from the estate),

that issue was resolved by way of a subsidiary factual issue not

raised in Diaz: whether the debt had already been repaid.                      Cf.

Hoult,   157    F.3d    at   32.      Thus,   Diaz   addressed     a   different

situation.6

B.            The Sanctions

              We turn, then, to the imposition of sanctions, which we

review for abuse of discretion. Jamo v. Katahdin Fed. Credit Union

(In re Jamo), 283 F.3d 392, 403 (1st Cir. 2002).                   In its final

judgment, the bankruptcy court awarded Hann "costs and fees in the

amount of $9,143.72 against [ECMC] as a remedial sanction for its

violation of the Bankruptcy Code's discharge injunction."                 The BAP

affirmed the sanctions on a different basis.                 It concluded that

"ECMC's continued collection activities notwithstanding the court's

determination that nothing was owed constituted an abuse of the

bankruptcy process and defiance of the court's authority."                     476

B.R. at 360.         Thus, the BAP found that -- discharge injunction


     6
          Further, the BAP did not make the error made by                      the
bankruptcy court in Diaz, which was to conclude that                           the
nondischargeable debt at issue had been discharged by virtue of                the
claim objection process. 647 F.3d at 1090; see supra note 2                    and
accompanying text.

                                       -14-
aside -- the sanctions were a proper exercise of the bankruptcy

court's equitable powers under 11 U.S.C. § 105(a).        Id. at 359-60;

see Ameriquest Mortg. Co. v. Nosek (In re Nosek), 544 F.3d 34, 37

(1st Cir. 2008) (§ 105 gives bankruptcy courts authority to enforce

Bankruptcy Code provisions and related court orders, and prevent

abuses of the bankruptcy process); Bessette v. Avco Fin. Servs.,

Inc., 230 F.3d 439, 445 (1st Cir. 2000) (noting that "§ 105

provides a bankruptcy court with statutory contempt powers," which

"inherently include the ability to sanction a party").

           ECMC raises two objections to the sanctions.          First, it

says that the bankruptcy court did not comply with the usual

requirement that a party be given notice and an opportunity to be

heard before civil contempt sanctions are imposed.              See United

States v. Winter, 70 F.3d 655, 661 (1st Cir. 1995).             We do not

agree.   To begin with, since Hann's adversary complaint expressly

sought sanctions pursuant to § 105 (or for violations of the

automatic stay), ECMC cannot claim to have been unaware of the

possibility of sanctions prior to the summary judgment hearing.

Then, at   the   hearing   itself,   the   bankruptcy   court   gave   ECMC

fourteen days to object to Hann's forthcoming affidavit of fees and

costs.   ECMC did object, raising arguments similar to those it

presents here.   The bankruptcy court's final judgment makes clear

that it considered and rejected those arguments.          Thus, ECMC was

afforded the "minimal procedures" that are typically required


                                 -15-
before civil contempt sanctions can be imposed, and no additional

hearing was required.      See id.; cf. Lamboy-Ortiz v. Ortiz-Vélez,

630 F.3d 228, 246 (1st Cir. 2010) (the district court was within

its discretion to sanction an attorney without holding a hearing,

in part because he had the opportunity to brief the sanctions issue

in his opposition to the other party's fee request); Muthig v.

Brant Point Nantucket, Inc., 838 F.2d 600, 606-07 (1st Cir. 1988)

(the briefing process provided an adequate opportunity to present

evidence and argument on a Rule 11 motion), abrogated on other

grounds by Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990).

            Second, ECMC argues that, even if the Claim Order did

rule that Hann's loans had been repaid (as we have now determined),

ECMC cannot be sanctioned for doing something that was not clearly

proscribed by the Claim Order's text.       This argument relies on the

sound proposition that, for a party to be held in contempt for

violating    a   court   order,   that    order   should   be   clear   and

unambiguous.     E.g., United States v. Saccoccia, 433 F.3d 19, 27

(1st Cir. 2005).     But the BAP did not affirm the sanctions only

because ECMC's actions contravened the Claim Order; it was ECMC's

entire course of conduct that led the BAP to conclude that ECMC had

abused the bankruptcy process.       And the BAP had good reason to

think so.    ECMC filed a proof of claim against Hann, ignored the

claim objection process, and then resumed its efforts to collect on

the underlying debt without attempting to verify whether the debt


                                   -16-
had survived the bankruptcy. ECMC also ignored an effort by Hann's

counsel to explain that the claim order had settled the issue.                   Cf.

In re Larson, 479 B.R. 355, 361 (Bankr. W.D. Pa. 2012) (creditor

abused the bankruptcy process by ignoring the existence of a

reaffirmation agreement and then, upon being told of it, refusing

to comply with its terms).         At the very least, ECMC -- having sat

out     the   claim    objection    process      --    could     have   sought     a

clarification from the court after Hann's counsel asserted that the

Claim Order had indeed extinguished the debt.              See Infusaid Corp.

v. Intermedics Infusaid, Inc., 756 F.2d 1, 2 (1st Cir. 1985) (a

party "in doubt about the lawfulness of a proposed course of action

. . . can ask the [ordering] court for guidance").

              Under these circumstances, it is no answer for ECMC to

say that it relied in good faith on cases like Diaz.                Unlike Diaz,

this case involved a factual dispute over whether the underlying

debt still existed -- which ECMC would have realized if it had

sought to learn what happened at the hearing on its own claim.

Thus,    even   if    ECMC's   conduct   did     not   violate    the   discharge

injunction, see Diaz, 647 F.3d at 1090-91, it was an abuse of the

bankruptcy process.         We therefore affirm the bankruptcy court's

imposition      of    sanctions,   albeit   on    different      grounds.        See

Spenlinhauer v. O'Donnell, 261 F.3d 113, 117 (1st Cir. 2001).




                                     -17-
                              III.    Conclusion

            An    unadorned   order    disallowing    a   claim    based   on   a

nondischargeable debt should not generally carry with it lurking

post-bankruptcy consequences for the creditor.               And there will

certainly    be    cases   where      the    record   will   not    justify     a

determination that the bankruptcy court ruled that the debt was

paid.   Here, however, we think the record of the claim objection

process and ECMC's conduct is sufficiently clear.                 Consequently,

the judgment of the bankruptcy appellate panel is affirmed.




                                      -18-